Exhibit AllianceBernstein l.p. Financial Advisor Wealth Accumulation Plan Effective August 1, 2005 As Amended and Restated as of December 5, 2008 TABLE OF CONTENTS Page Section 1. PURPOSE. 1 Section 2. DEFINITIONS. 1 Section 3. AWARD. 4 Section 4. VESTING. 4 Section 5. MEASUREMENT OF EARNINGS. 4 Section 6. DISTRIBUTION OF INCENTIVE BENEFIT. 6 Section 7. CLAIMS PROCEDURES. 8 Section 8. NO FUNDING OBLIGATION. 10 Section 9. NON-TRANSFERABILITY OF RIGHTS UNDER THE PLAN. 10 Section 10. MINORS AND INCOMPETENTS. 10 Section 11. WITHHOLDING TAXES. 11 Section 12. ASSIGNMENT. 11 Section 13. LIMITATION OF RIGHTS. 11 Section 14. ADMINISTRATION. 11 Section 15. AMENDMENT OR TERMINATION OF PLAN. 12 Section 16. SEVERABILITY OF PROVISIONS. 13 Section 17. ENTIRE AGREEMENT. 13 Section 18. HEADINGS AND CAPTIONS. 13 Section 19. NON-EMPLOYMENT. 13 Section 20. PAYMENT NOT SALARY. 13 Section 21. GENDER AND NUMBER. 13 Section 22. CONTROLLING LAW. 13 i AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan Effective August 1, 2005 As Amended and Restated as of December 5, 2008 Section 1. PURPOSE. 1.1Purpose. AllianceBernstein Holding L.P. (together with any successor to all or substantially all of its business and assets, “Holding”) and its affiliate, AllianceBernstein L.P. (together with any successor to all or substantially all of its business and assets, “Company”) have established this AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan to create a compensation program to attract and retain eligible employees expected to make a significant contribution to the future growth and success of Bernstein Global Wealth Management, a unit of the Company.The Plan was established effective August 1, 2005 and is hereby amended and restated to reflect prior amendments and certain administrative changes effective as of December 5, 1.2Compliance With Section 409A.The Plan is intended to conform to the requirements of Section 409A of the Internal Revenue Code of 1986, as amended, and any regulations and guidance promulgated thereunder (“Section 409A”).Any deferral or payment hereunder is subject to the terms of the Plan and compliance with Section 409A, as interpreted by the Committee in its sole discretion.Although none of the Company, the Committee, their affiliates, and their agents make any guarantee with respect to the treatment of payments under this Plan and shall not be responsible in any event with regard to the Plan’s compliance with Section 409A, the payments contained herein are intended to be exempt from Section 409A or otherwise comply with the requirements of Section 409A, and all provisions of the Plan shall be limited, construed and interpreted in accordance with the foregoing.None of the Company, the Committee, any of their affiliates, and any of their agents shall have any liability to any Participant or Beneficiary as a result of any tax, interest, penalty or other payment or damages required to be paid or due pursuant to, or because of a violation of, Section 409A. Section 2. DEFINITIONS. Unless the context requires otherwise, the following words, as used in the Plan, shall have the meanings ascribed to each below: 2.1“Account” shall mean the book entry-account which shall be credited with a Participant’s Incentive Award pursuant to Section 3 herein and Earnings thereon. 2.2“Affiliate” shall mean any entity affiliated with the Company within the meaning of Code Section 414(b) with respect to a controlled group of corporations, Code Section 414(c) with respect to trades or businesses under common control with the Company, Code Section414(m) with respect to affiliated service groups and any other entity required to be aggregated with the Company under Code Section414(o).No entity shall be treated as anAffiliate for any period during which it is not part of the controlled group, under common control or otherwise not required to be aggregated with the Company under Code Section414. 2.3“Available Fund” means any money-market, debt or equity fund or pooled investment vehicle sponsored by the Company or its Affiliate or other fund or security that is designated by the Committee from time to time as an Available Fund. 2.4“Award Agreement” shall mean an agreement entered into between a Participant and the Company which specifies the terms of the Participant’s Incentive Compensation, including the amount of such Incentive Award, the Elective Distribution Date and the Elective Distribution Form.An Award Agreement shall contain such provisions, consistent with the provisions of the Plan, as may be established from time to time by the Committee.An Award Agreement may, to the extent permitted by the Committee and by applicable law, be made by paper or electronic means. 2.5“Beneficiary” shall mean the person or trust designated by the Participant to receive benefits payable under this Plan in the event of the Participant’s death.If no Beneficiary is designated, then the Participant’s Beneficiary shall be his estate.Upon the acceptance by the Committee of a new Beneficiary designation, all Beneficiary designations previously filed shall be canceled.A Participant’s designation of a Beneficiary (or any election to revoke or change a prior Beneficiary designation) must be made and filed with the Committee, in writing, on such form(s) and in such manner prescribed by the Committee.The Committee shall be entitled to rely on the last Beneficiary designation filed by the Participant and accepted by the Committee prior to his death. 2.6“Board” shall mean the Compensation Committee of the Board of Directors of AllianceBernstein Corporation or a duly authorized committee thereof. 2.7“Code” shall mean the Internal Revenue Code of 1986, as amended and as hereafter amended from time to time, and any regulations promulgated thereunder. 2.8“Committee” shall mean the committee or committees of management designated by the Board to administer the Plan or a designee of any such committee or committees. 2.9“Company” shall mean AllianceBernstein L.P. and any successor entity by merger, consolidation or transfer of all or substantially all of its assets. 2.10“Disabled” shall mean that a Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12months, as determined by the carrier of the long-term disability insurance program maintained by the Company or its Affiliate that covers the Participant, or such other person or entity designated by the Committee in its sole discretion. 2.11“Earnings” shall mean earnings and/or losses on amounts credited to an Account in accordance with Section 5 hereof. 2 2.12“Elective Distribution Date” shall mean, as elected by the Participant: (a) The Participant’s Separation from Service or, with respect to each Participant who is a Key Employee, six (6) months following his Separation from Service, as defined under Section 409A; or (b) Subject to the requirements of Section 409A, a date elected by the Participant within a period permitted by the Committee as set forth in the Administrative Guidelines for the
